DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 07 January 2019, claims 1-20 are presently pending in the application, of which, claims 1, 11 and 20 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly

Drawings
The drawings, filed 07 January 2019, have been reviewed and accepted by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 11-19 are directed to a method that processes sensor data of vehicles.  The claims do not include additional elements that are sufficient to amount to 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites, in part, “calculating a first midpoint between the first timestamp and the second timestamp; and calculating a second midpoint between the second timestamp and the third timestamp.” 
The limitations of “calculating a first midpoint between the first timestamp and the second timestamp,” is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an environment of a vehicle,” nothing in the claim elements precludes the step from practically being performed in the mind. For example, sans “an environment of a vehicle,” language, the “calculating” step in the context of this claim encompasses the user manually calculating a set of lines that approximate the data values of the ordered sequence of data points. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of a computer system, one or more processors, one or more memories, and one or more data storage devices. Each of the additional elements is recited at a high-level of generality, where for example, the one or more 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using the an environment of a vehicle, to perform the calculating a first midpoint between the first timestamp and second timestamp and calculating a second midpoint between the second timestamp and third timestamp amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive step. The claim is not patent eligible.

With respect to claim 12, the claim is rejected for similar reasons to claim 11. Additional elements include wherein each of the first, second, and third timestamps corresponds to an instance in which the selected sensor senses the environment of the vehicle is merely collecting and manipulating the data, which may be performed by a human user, where such elements fail to add anything more than what is well-understood, routine and conventional of providing comments. At best, the limitations confine the claim to a particular technological environment.

With respect to claim 13, the claim is rejected for similar reasons to claim 11. Additional elements include wherein other ones of the plurality of sensors sense the environment at different rates than the selected sensor is merely collecting and manipulating the data, which may be performed by a human user. That is, the claimed feature adds well-understood, routine, and conventional voice input as the method of capturing comments. There is no proposed inventive voice-capture that would provide an inventive concept. 

With respect to claim 14, the claim is rejected for similar reasons to claim 11. Additional elements include creates the first data bucket by associating the first data bucket with a first period of time that corresponds to a time between the first midpoint and the second midpoint, and associating sensor data of the selected sensor sensed during the first period of time with the first data bucket is merely obtaining and comparing intangible data which may be performed by a human user.

With respect to claim 15, the claim is rejected for similar reasons to claim 11. Additional elements include generates the data structure by checking timestamps of other sensor signals from other sensors of the plurality of sensors, and associating all sensor data of the other sensors sensed during the first period of time with the first data bucket when the timestamps of the other sensors fall within the first period of time, merely confines the user an option to use a standard response.

With respect to claim 16, the claim is rejected for similar reasons to claim 11. Additional elements include when the timestamps of the other sensor signals overlap with a start time of the first period of time, sensor data associated with the timestamps overlapped with the start time are associated with the first data bucket, and wherein, when the timestamps of the other sensor signals overlap with an end time of the first period of time, sensor data associated with the timestamps overlapped with the end time are associated with a second data bucket associated with a second period of time, which may be performed by a human user, where such features are well-understood, routine, and conventional limitations of using a keyboard to input data. Furthermore, the claim is at best confined to a technological environment.

With respect to claim 17, the claim is rejected for similar reasons to claim 11. Additional elements include wherein the processor generates the data structure by assigning metadata to the first data bucket, the metadata including one or more of a unique identifier (ID) for the first data bucket, a start time of the first period of time, an end time of the first period of time, an ID of the vehicle, and a storage location of the first data bucket in the storage system. This is merely the insignificant post-solution 

With respect to claim 18, the claim is rejected for similar reasons to claim 11. Additional elements include access a fourth timestamp of the sensor signal of the selected sensor, the fourth timestamp being temporally adjacent to the third timestamp and recorded during the desired duration, the fourth timestamp corresponding to an instance in which the selected sensor senses the environment of the vehicle; calculate a third midpoint between the third timestamp and the fourth timestamp; and create a second data bucket based on the second and third midpoints, wherein the processor generates the data structure using the first data bucket and the second data bucket. This is merely the insignificant post-solution activity of correcting a noted discrepancy, and at best confines to a particular technological environment.

With respect to claim 19, the claim is rejected for similar reasons to claim 11. Additional elements include wherein the processor creates the second data bucket by associating the second data bucket with a second period of time that corresponds to a time between the third midpoint and the fourth midpoint, and associating sensor data of the selected sensor sensed during the second period of time with the second data bucket. This is merely the insignificant post-solution activity of correcting a noted discrepancy, and at best confines to a particular technological environment.



Claim 20 appear to include similar subject matter as in claim 11 as discussed above. More specifically, independent claim 20 additionally recites a physical data-storage device, one or more processors of a computer system, one or more memories, and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claim 11 equally apply and therefore stand rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Shahraray, Behzad, et al (U.S. 2015/0145995 and known hereinafter as Shahraray).

As per claim 1, Shahraray teaches a device, comprising: 
a communications interface that receives sensor data sensed by a plurality of sensors sensing an environment of a vehicle (e.g. Shahraray, see paragraph [0002], which discloses automotive technology enables the use of multiple sensors installed on a vehicle to perform various tasks such as speed control, where the sensory information includes environmental data that is visible to the local sensors at the current time.), the sensor data being sensed over a desired duration (e.g. Shahraray, see paragraph [0024], which discloses the system enables augmenting data sensed by the sensors with data from sensors.); 
a processor (e.g. Shahraray, see paragraph [0017], which discloses a processor coupled to memory.); and 
a memory including instructions that when executed by the processor (e.g. Shahraray, see paragraph [0017], which discloses a processor coupled to memory.), cause the processor to: 
access a first timestamp, a second timestamp, and a third timestamp of a sensor signal from a selected sensor of a plurality of sensors (e.g. Shahraray, see paragraphs [0052-0055], which discloses a first sensor data is captured via an optical sensor a second sensor data is captured by another optical sensor, in which both data may be aggregated into an enhanced view.), wherein the first, second, and third timestamps occur sequentially within the desired duration (e.g. Shahraray, see paragraphs [0036-0039], which discloses receiving sensor data from one or more vehicles via a communication network, where sensor data includes metadata indicative of a timestamp and/or location at which the sensor data was captured. Furthermore, there may be a plurality of sensors located on a vehicle, where each sensor may be enumerated to be a first sensor, second sensor, etc., all which transmit sensor data.); 
calculate a first midpoint between the first timestamp and the second timestamp (e.g. Shahraray, see paragraphs [0054-0057], which discloses sensor data represent a specific area and metadata associated with the sensor data can be received, where data may include clips or images of the surrounding area by the sensor at a particular time point, in which further calculations may be performed to determine an oncoming vehicle. The Examiner notes that the first timestamp, second timestamp, etc. flow within the captured sensor data based on the sensor position to detect an obstruction or danger.);
calculate a second midpoint between the second timestamp and the third timestamp (e.g. Shahraray, see paragraphs [0054-0057], which discloses sensor data represent a specific area and metadata associated with the sensor data can be received, where data may include ; 
create a first data bucket for at least some of the sensor data based on the first and second midpoints (e.g. Shahraray, see paragraphs [0028-0030], which discloses a data aggregation component that creates more complete/accurate information based on the data provided by the sensors.); and 
generate a data structure using the first data bucket (e.g. Shahraray, see paragraphs [0028-0030], which discloses a data aggregation component that creates more complete/accurate information based on the data provided by the sensors, which the information (e.g. data structure) is stored in a data store.). 

As per claim 11, Shahraray teaches a method, comprising: 
receives sensor data sensed by a plurality of sensors sensing an environment of a vehicle (e.g. Shahraray, see paragraph [0002], which discloses automotive technology enables the use of multiple sensors installed on a vehicle to perform various tasks such as speed control, where the sensory information includes environmental data that is visible to the local sensors at the current time.), the sensor data being sensed over a desired duration (e.g. Shahraray, see paragraph [0024], which discloses the system enables augmenting data sensed by the sensors with data from sensors.); 
access a first timestamp, a second timestamp, and a third timestamp of a sensor signal from a selected sensor of a plurality of sensors (e.g. Shahraray, see paragraphs [0052-0055], which discloses a first sensor data is captured via an optical sensor a second sensor data is captured by another optical sensor, in which both data may be aggregated into an , wherein the first, second, and third timestamps occur sequentially within the desired duration (e.g. Shahraray, see paragraphs [0036-0039], which discloses receiving sensor data from one or more vehicles via a communication network, where sensor data includes metadata indicative of a timestamp and/or location at which the sensor data was captured. Furthermore, there may be a plurality of sensors located on a vehicle, where each sensor may be enumerated to be a first sensor, second sensor, etc., all which transmit sensor data.); 
calculate a first midpoint between the first timestamp and the second timestamp (e.g. Shahraray, see paragraphs [0054-0057], which discloses sensor data represent a specific area and metadata associated with the sensor data can be received, where data may include clips or images of the surrounding area by the sensor at a particular time point, in which further calculations may be performed to determine an oncoming vehicle. The Examiner notes that the first timestamp, second timestamp, etc. flow within the captured sensor data based on the sensor position to detect an obstruction or danger.);
calculate a second midpoint between the second timestamp and the third timestamp (e.g. Shahraray, see paragraphs [0054-0057], which discloses sensor data represent a specific area and metadata associated with the sensor data can be received, where data may include clips or images of the surrounding area by the sensor at a particular time point, in which further calculations may be performed to determine an oncoming vehicle. The Examiner notes that the first timestamp, second timestamp, etc. flow within the captured sensor data based on the sensor position to detect an obstruction or danger.); 
create a first data bucket for at least some of the sensor data based on the first and second midpoints (e.g. Shahraray, see paragraphs [0028-0030], which discloses a data aggregation component that creates more complete/accurate information based on the data provided by the sensors.).

Shahraray teaches a system, comprising: 
a first device (e.g. Shahraray, see Figure 3A, which depicts vehicle one as a first device.) that: 
receives sensor data sensed by a plurality of sensors sensing an environment of a vehicle (e.g. Shahraray, see paragraph [0002], which discloses automotive technology enables the use of multiple sensors installed on a vehicle to perform various tasks such as speed control, where the sensory information includes environmental data that is visible to the local sensors at the current time.);
records, within a desired duration, a first timestamp, a second timestamp, and a third timestamp for a sensor signal of a selected sensor of the plurality of sensors  (e.g. Shahraray, see paragraph [0024], which discloses the system enables augmenting data sensed by the sensors with data from sensors.); and
stores the sensor data and the first, second, and third timestamps to a first storage system according to a first data structure (e.g. Shahraray, see paragraphs [0028-0030], which discloses a data aggregation component that creates more complete/accurate information based on the data provided by the sensors, which the information (e.g. data structure) is stored in a data store.); and 
at least one second device (e.g. Shahraray, see Figure 3A, which depicts vehicle one as a first device.) that: 
receives the sensor data from the first storage system (e.g. Shahraray, see paragraph [0002], which discloses automotive technology enables the use of multiple sensors installed on a vehicle to perform various tasks such as speed control, where the sensory information includes environmental data that is visible to the local sensors at the current time.); 
access a first timestamp, a second timestamp, and a third timestamp of a sensor signal from a selected sensor of a plurality of sensors (e.g. Shahraray, see , wherein the first, second, and third timestamps occur sequentially within the desired duration (e.g. Shahraray, see paragraphs [0036-0039], which discloses receiving sensor data from one or more vehicles via a communication network, where sensor data includes metadata indicative of a timestamp and/or location at which the sensor data was captured. Furthermore, there may be a plurality of sensors located on a vehicle, where each sensor may be enumerated to be a first sensor, second sensor, etc., all which transmit sensor data.); 
calculate a first midpoint between the first timestamp and the second timestamp (e.g. Shahraray, see paragraphs [0054-0057], which discloses sensor data represent a specific area and metadata associated with the sensor data can be received, where data may include clips or images of the surrounding area by the sensor at a particular time point, in which further calculations may be performed to determine an oncoming vehicle. The Examiner notes that the first timestamp, second timestamp, etc. flow within the captured sensor data based on the sensor position to detect an obstruction or danger.);
calculate a second midpoint between the second timestamp and the third timestamp (e.g. Shahraray, see paragraphs [0054-0057], which discloses sensor data represent a specific area and metadata associated with the sensor data can be received, where data may include clips or images of the surrounding area by the sensor at a particular time point, in which further calculations may be performed to determine an oncoming vehicle. The Examiner notes that the first timestamp, second timestamp, etc. flow within the captured sensor data based on the sensor position to detect an obstruction or danger.); 
create a first data bucket for at least some of the sensor data based on the first and second midpoints (e.g. Shahraray, see paragraphs [0028-0030], which discloses a data aggregation component that creates more complete/accurate information based on the data provided by the sensors.); and 
generate a data structure using the first data bucket (e.g. Shahraray, see paragraphs [0028-0030], which discloses a data aggregation component that creates more complete/accurate information based on the data provided by the sensors, which the information (e.g. data structure) is stored in a data store.); and 
stores the second data structure in a storage system (e.g. Shahraray, see paragraphs [0028-0030], which discloses a data aggregation component that creates more complete/accurate information based on the data provided by the sensors, which the information (e.g. data structure) is stored in a data store.).

As per claims 2 and 12, Shahraray teaches the device of claim 1 and the method of claim 11, respectively, wherein each of the first, second, and third timestamps corresponds to an instance in which the selected sensor senses the environment of the vehicle (e.g. Shahraray, see paragraph [0002], which discloses automotive technology enables the use of multiple sensors installed on a vehicle to perform various tasks such as speed control, where the sensory information includes environmental data that is visible to the local sensors at the current time.). 

As per claims 3 and 13, Shahraray teaches the device of claim 2 and the method of claim 12, respectively, wherein other ones of the plurality of sensors sense the environment at different rates than the selected sensor (e.g. Shahraray, see paragraph [0002], which discloses automotive technology enables the use of multiple sensors installed on a vehicle to perform various tasks such as speed control, where the sensory information includes environmental data that is visible to the local sensors at the current time.).  

Shahraray teaches the device of claim 1 and the method of claim 11, respectively, wherein the processor creates the first data bucket by associating the first data bucket with a first period of time that corresponds to a time between the first midpoint and the second midpoint, and associating sensor data of the selected sensor sensed during the first period of time with the first data bucket (e.g. Shahraray, see paragraphs [0054-0057], which discloses sensor data represent a specific area and metadata associated with the sensor data can be received, where data may include clips or images of the surrounding area by the sensor at a particular time point, in which further calculations may be performed to determine an oncoming vehicle. The Examiner notes that the first timestamp, second timestamp, etc. flow within the captured sensor data based on the sensor position to detect an obstruction or danger.). 

As per claims 5 and 15, Shahraray teaches the device of claim 4 and the method of claim 14, respectively, wherein the processor generates the data structure by checking timestamps of other sensor signals from other sensors of the plurality of sensors, and associating all sensor data of the other sensors sensed during the first period of time with the first data bucket when the timestamps of the other sensors fall within the first period of time (e.g. Shahraray, see paragraphs [0054-0057], which discloses sensor data represent a specific area and metadata associated with the sensor data can be received, where data may include clips or images of the surrounding area by the sensor at a particular time point, in which further calculations may be performed to determine an oncoming vehicle. The Examiner notes that the first timestamp, second timestamp, etc. flow within the captured sensor data based on the sensor position to detect an obstruction or danger.). 

As per claims 6 and 16, Shahraray teaches the device of claim 5 and the method of claim 15, respectively, wherein, when the timestamps of the other sensor (e.g. Shahraray, see paragraphs [0054-0057], which discloses sensor data represent a specific area and metadata associated with the sensor data can be received, where data may include clips or images of the surrounding area by the sensor at a particular time point, in which further calculations may be performed to determine an oncoming vehicle. The Examiner notes that the first timestamp, second timestamp, etc. flow within the captured sensor data based on the sensor position to detect an obstruction or danger.). 

As per claims 7 and 18, Shahraray teaches the device of claim 4 and the method of claim 14, respectively, wherein the instructions further comprise instructions that cause the processor to: 
access a fourth timestamp of the sensor signal of the selected sensor (e.g. Shahraray, see paragraphs [0052-0055], which discloses a first sensor data is captured via an optical sensor a second sensor data is captured by another optical sensor, in which both data may be aggregated into an enhanced view.), the fourth timestamp being temporally adjacent to the third timestamp and recorded during the desired duration, the fourth timestamp corresponding to an instance in which the selected sensor senses the environment of the vehicle (e.g. Shahraray, see paragraphs [0036-0039], which discloses receiving sensor data from one or more vehicles via a communication network, where sensor data includes metadata indicative of a timestamp and/or location at which the sensor data was captured. Furthermore, there may be a plurality ; 
calculate a third midpoint between the third timestamp and the fourth timestamp (e.g. Shahraray, see paragraphs [0054-0057], which discloses sensor data represent a specific area and metadata associated with the sensor data can be received, where data may include clips or images of the surrounding area by the sensor at a particular time point, in which further calculations may be performed to determine an oncoming vehicle. The Examiner notes that the first timestamp, second timestamp, etc. flow within the captured sensor data based on the sensor position to detect an obstruction or danger.); and 
create a second data bucket based on the second and third midpoints, wherein the processor generates the data structure using the first data bucket and the second data bucket (e.g. Shahraray, see paragraphs [0028-0030], which discloses a data aggregation component that creates more complete/accurate information based on the data provided by the sensors.). 

As per claims 8 and 19, Shahraray teaches the device of claim 7 and the method of claim 18, respectively, wherein the processor creates the second data bucket by associating the second data bucket with a second period of time that corresponds to a time between the third midpoint and the fourth midpoint, and associating sensor data of the selected sensor sensed during the second period of time with the second data bucket (e.g. Shahraray, see paragraphs [0054-0057], which discloses sensor data represent a specific area and metadata associated with the sensor data can be received, where data may include clips or images of the surrounding area by the sensor at a particular time point, in which further calculations may be performed to determine an oncoming vehicle. The Examiner notes that the first timestamp, second . 

As per claims 9 and 17, Shahraray teaches the device of claim 4 and the method of claim 14, respectively, wherein the processor generates the data structure by assigning metadata to the first data bucket, the metadata including one or more of a unique identifier (ID) for the first data bucket, a start time of the first period of time, an end time of the first period of time, an ID of the vehicle, and a storage location of the first data bucket in the storage system (e.g. Shahraray, see paragraphs [0037-0039], which discloses metadata associated with the received data includes an identifier and timestamp information, location, and additional sensor data to provide a complete and accurate information.). 

As per claim 10, Shahraray teaches the device of claim 1, wherein the processor stores the data structure in a storage system according to a distributed storage architecture (e.g. Shahraray, see Figure 2 which discloses a distributed storage architecture.). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        February 12, 2021